FILED
                            NOT FOR PUBLICATION                             DEC 01 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RALPH RODRIGUEZ,                                 No. 14-15304

               Plaintiff - Appellant,            D.C. No. 2:11-cv-01373-NVW

 v.
                                                 MEMORANDUM*
SHARON MALCOLM; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Arizona
                      Neil V. Wake, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Former Arizona state prisoner Ralph Rodriguez appeals from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004), and we affirm.

      The district court properly granted summary judgment for McMorran and

Malcolm because Rodriguez failed to raise a genuine dispute of material fact as to

whether these defendants were personally involved or responsible for any of the

alleged inadequate care. See Starr v. Baca, 652 F.3d 1202, 1207 (9th Cir. 2011) (a

supervisor is liable under § 1983 only if he or she is personally involved in the

constitutional deprivation or there is a “sufficient causal connection between the

supervisor’s wrongful conduct and the constitutional violation” (citation and

internal quotation marks omitted)); Leer v. Murphy, 844 F.2d 628, 633 (9th Cir.

1988) (the causation analysis under § 1983 is “individualized and focus[es] on the

duties and responsibilities of each individual defendant whose acts or omissions

are alleged to have caused a constitutional deprivation”). Moreover, Rodriguez

failed to raise a triable dispute as to any constitutionally deficient policy

implemented by these defendants. See Redman v. County of San Diego, 942 F.2d

1435, 1446 (9th Cir. 1991) (en banc) (supervisors are liable if they “implement a

policy so deficient that the policy itself is a repudiation of constitutional rights and

is the moving force of the constitutional violation” (citation and internal quotation

marks omitted)), abrogated on other grounds by Farmer v. Brennan, 511 U.S. 825

(1994).


                                            2                                     14-15304
      The district court properly granted summary judgment for Macabuhay and

Martinez because Rodriguez failed to raise a triable dispute as to whether these

defendants knew that Rodriguez’s numerous complaints of chest pain and

shortness of breath presented an excessive risk to Rodriguez’s health, and

disregarded this risk. See Lemire v. Cal. Dep’t of Corr. and Rehab., 726 F.3d

1062, 1082 (9th Cir. 2013) (a prison official is deliberately indifferent if he or she

is subjectively aware of the serious medical need and fails to adequately respond;

even gross negligence does not constitute deliberate indifference).

      The district court properly granted summary judgment for King because

Rodriguez failed to raise a triable dispute as to whether King was deliberately

indifferent to Rodriguez’s complaints of chest pain and shortness of breath and the

growing lump in his chest. See Toguchi, 391 F.3d at 1058 (to be deliberately

indifferent, treatment must be medically unacceptable under the circumstances and

chosen in conscious disregard of an excessive risk to a prisoner’s health).

      We reject Rodriguez’s contentions regarding King’s reconsideration motion

because the district court construed the motion as one for summary judgment and

granted it on that basis.

       AFFIRMED.




                                           3                                     14-15304